This proceeding was submitted to the court upon the same response and agreed statement of facts as the case of ToneyMatney v. John H. King, Judge of the District Court of MuskogeeCounty, State of Oklahoma, reported in this volume,93 P. 737; the only difference in the cases being that the relator in the Matney Case sought, by mandamus, to be recognized as clerk of the district court, and in this case the relator seeks recognition as sheriff of Muskogee county. Both relators being officers of the court, the same rule will apply in both cases. On the authority of the Matney Case, let a peremptory writ of mandamus issue commanding the respondent as judge of the district court of Muskogee county, state of Oklahoma, to recognize the relator as sheriff of said county and state, and to permit said relator to do and perform all the duties which, under the law, he is required to do and perform as sheriff of said county and state.
It is so ordered.
All the Justices concur. *Page 68